Mollison, Judge:
The appeals for reappraisement enumerated in the attached schedule were submitted for decision by counsel for the parties upon a stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto that the merchandise marked A and checked MG (Examiner’s Initials) by Examiner Geller (Examiner’s Name) on the invoices covered by the above named appeals for reappraisement consists of birch plywood exported from Finland after May 20, 1955.
IT IS FURTHER STIPULATED AND AGREED that the market values or the prices at the time of exportation to the United States, of the merchandise marked A as aforesaid, at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of Finland, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, were the appraised values less 4% and that there was no higher export value.
On the agreed facts, I find that foreign value, as defined in section 402(c) of the Tariff Act of 1930, as amended, is the proper basis of value for the merchandise marked “A” and checked MG by Examiner Geller on the invoices, and that the said value, in each instance, was the appraised value, less 4 per centum.
Judgment will issue accordingly.